Case 1:20-cr-00023-IMK-MJA Document 1 Filed 06/23/20 Page 1of2 PagelD #: 1

FILED-
UNITED STATES DISTRICT COURT FOR THE .
NORTHERN DISTRICT OF WEST VIRGINIA JUN 2 % 2020

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

UNITED STATES OF AMERICA,

Criminal No.

 

Vv.

PAUL CHIBUZO, Violations: 18 U.S.C. § 1001(a)(2)
18 U.S.C. § 1071
Defendant.

 

 

INDICTMENT

The Grand Jury charges that:
COUNT ONE
(Harboring and Concealing a Federal Fugitive)

Starting on or about March 1, 2019, the exact date unknown to the grand jury, until March 6,
2019, in Monongalia County, in the Northern District of West Virginia, the defendant, PAUL
CHIBUZO harbored and concealed Donquale Gray, a person for whose arrest a warrant and process
had been issued under the provisions of a law of the United States, so as to prevent the discovery and
arrest of Donquale Gray, after notice and knowledge of the fact that a warrant and process had been
issued for the apprehension of Donquale Gray, and which warrant had been issued on a felony charge;

in violation of Title 18, United States Code, Section 1071.
Case 1:20-cr-00023-IMK-MJA Document 1 Filed 06/23/20 Page 2 of 2 PagelD #: 2

COUNT TWO
(False Statement to Federal Agent)

On or about March 6, 2019, in Monongalia County, in the Northern District of West Virginia, in
a matter within the jurisdiction of the executive branch of the Government of the United States, defendant
PAUL CHIBUZO did knowingly and willfully make a materially false, fictitious, fraudulent statement
and representation, that is the defendant stated to a special agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives that the defendant had not spoken with Donquale Gray for “months” before
Gray arrived in Morgantown, and denied any knowledge of Gray’s fugitive status, when the defendant
then and there knew that he had spoken to Donquale Gray in February 2019 and that, as of at least
February 18, 2019, he was aware that the U.S. Marshal’s Service were seeking to arrest Gray; in

violation of Title 18, United States Code, Section 1001 (a)(2).

A true bill,

/s/
Foreperson

 

/s/ William J. Powell
WILLIAM J. POWELL
United States Attorney

 

Andrew R. Cogar
Assistant United States Attorney

tad
